Citation Nr: 1449912	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 

2. Entitlement to service connection for renal failure, to include as secondary to diabetes mellitus. 

3. Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus. 

4. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

5. Entitlement to service connection for neuropathy of the left upper extremity, to include as due to exposure to herbicides. 

6. Entitlement to service connection for neuropathy of the right upper extremity, to include as due to exposure to herbicides. 

7. Entitlement to service connection for neuropathy of the left lower extremity, to include as due to exposure to herbicides. 

8. Entitlement to service connection for neuropathy of the right lower extremity, to include as due to exposure to herbicides. 

9. Entitlement to service connection for a heart condition, to include as due to exposure to herbicides. 

10. Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by: Kimberly R. Dodson, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.  He died in June 2013, and the Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Appellant had a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Shortly thereafter, she was recognized as the substituted claimant in the Veteran's claims pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  The evidence as to whether the Veteran had diabetes mellitus, type ii, within the first year after separation from service is in equipoise.

2.  His diabetes caused renal dysfunction, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, myocardial infarction, coronary artery disease, hypertension, peripheral vascular disease, erectile dysfunction, and diabetic gastroparesis.

3.  It is as likely as not that the Veteran's depression was caused by his service-connected disabilities. 

4.  The preponderance of the evidence weighs against a relationship between his prostate cancer and service.

CONCLUSIONS OF LAW

1.  The criteria have been met for service connection for diabetes mellitus, type ii, renal dysfunction, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, myocardial infarction, coronary artery disease, hypertension, peripheral vascular disease, erectile dysfunction, diabetic gastroparesis, and depression.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria have not been met for service connection for prostate cancer.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided the required notice and information in a December 2008 letter.  Neither he nor the Appellant have alleged any notice deficiency during the processing or adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA further provides for a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  Further, the Veteran was provided with a comprehensive VA compensation examination in November 2011.  The resulting opinions included review of the claims folder and the Veteran's relevant history, and are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The undersigned AVLJ complied with the due process requirements contained in 38 C.F.R. § 3.103(c) during the Appellant's June 2013 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Appellant presented testimony as to why she thought the claimed disabilities were related to service, showing that she had actual knowledge of the evidence needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The AVLJ also agreed to hold the record open so that additional evidence could be submitted.  As above, no prejudice has been alleged.  Shinseki v. Sanders, supra.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Diabetes and associated complications

The Veteran alleged that his diabetes resulted from exposure to herbicides.  He also alleged that he developed diabetes within the first year after separation from service, as evidenced by a blood glucose test taken in June 1972.  Because the evidence is in equipoise as to whether it developed in June 1972, this claim will be granted.  

Diabetes is a recognized as chronic condition for which service connection is presumed, but only if it manifests to a degree of 10 percent disabling within the first year after separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Diabetes is compensable at the 10 percent rate when it is controlled by diet alone.  38 U.S.C.A. § 4.120, DC 7913 (2013).

The Veteran's blood glucose level was measured as 125 in June 1972.  A 1976 medical record notes the Veteran was admitted for care due to "questionable" diabetes, which was shown by elevated blood sugar.  At that time, his diabetes was controlled by diet.

The November 2011 VA examiner opined that his elevated blood sugar in 1972 was not a manifestation of diabetes, as the level was not high enough.  Instead, he opined the Veteran had hyperglycemia or glucose intolerance.

In July 2013, the Veteran's treating physician indicated that he reviewed the Veteran's records, and opined that he did have diabetes in 1972.  He said that a diabetes diagnosis cannot be confirmed with one blood test, and that diabetes does not appear "overnight."  He said that it is clear that his problems began in 1972, or even prior to that, and then progressively increased.
Accordingly, as the evidence for and against the claim is in equipoise, the Board grants the claim for service connection for diabetes.

Service connection is granted on a secondary basis for disabilities that are proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  

The November 2011 VA examination documented the following disabilities that were caused by the Veteran's diabetes: renal dysfunction, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, myocardial infarction, coronary artery disease, hypertension, peripheral vascular disease, erectile dysfunction, and diabetic gastroparesis.

As there is no evidence contradicting the November 2011 VA examiner's opinion, these disabilities are service connected secondary to the Veteran's diabetes mellitus, type ii.

Depression

The Veteran alleged that his depression resulted from exposure to herbicides, or alternatively, that it was caused by his diabetes and other disabilities.

The record shows the Veteran was diagnosed with acute depression in May 1985.  He alleged that he had problems earlier than that, in the 1970's, but the Appellant reported they were unable to locate any records.

His private physician drafted an opinion in July 2013 that the Veteran was diagnosed with bipolar disorder, characterized by depression and severe anxiety.  He said that the Veteran had a number of physical illnesses that caused great discomfort, including diabetes, coronary artery disease, gastroparesis, neuropathy, retinopathy, and renal failure.  He opined that the Veteran's bipolar disorder was aggravated by these service-connected disabilities.

Given the severity of the Veteran's illnesses before his death, the Board finds this probative evidence in favor of service connection.  Accordingly, service connection for bipolar disorder is granted.

Prostate cancer

The Veteran alleged that he was exposed to herbicides while in service, which caused his prostate cancer.  The preponderance of the evidence is against finding that he was exposed to herbicides, or that his prostate cancer was related to service.

VA regulations provide that certain diseases, including prostate cancer, associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that exposure to herbicides is shown.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For Veterans that served in the Republic of Vietnam, exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran did not serve in Vietnam, and did not so allege.  Rather, he indicated that he was exposed to herbicides in his role as an airplane mechanic.  The Appellant, his wife, said that he was responsible for all maintenance and cleaning of the planes, and one time had to mop up pooled Agent Orange from the belly of the plane with his bare hands.

The RO was not able to confirm exposure to Agent Orange.  The Department of Defense responded that there is no presumption of exposure to herbicides from secondary exposure to planes or equipment that were in the Republic of Vietnam.  Moreover, a search of his service records did not reveal any records of herbicide exposure.  He was notified of this before he died.
The Board does not find his allegation, that he had to clean Agent Orange or any other herbicide with his bare hands, to be probative.  Although the Veteran was competent while still living to report his own personal history, this incident was not reported by the Veteran, but by his wife after his death.  Both the Appellant and her attorney commented during the June 2013 hearing that the Veteran repeated this story regarding exposure to them quite frequently.  In his statements to VA, he only ever alleged exposure to herbicides due to having to inspect, repair, clean, tear down, and perform all maintenance on the inside and outside of planes that came back from Vietnam.  He argued that the planes and their contents were contaminated with herbicides, but he did not allege having come into direct contact with it.  Consequently, this allegation is inconsistent with the evidence that was filed by the Veteran while still living, and the Board does not find it probative.  Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  

The Veteran submitted a number of internet articles regarding his last duty station with the 437th Aircraft Maintenance Squadron.  These articles contain information regarding flights to and from the Republic of Vietnam, but do not contain any information addressing herbicides, or the likelihood that herbicides were carried back on planes and other equipment thereby exposing military personnel in the United States.  There is no evidence that supports the Veteran's theory of exposure, and the preponderance of the evidence weighs against it.  Accordingly, service connection via presumption for prostate cancer must be denied.

There is also no evidence to support service connection on a direct basis.  His STRs do not document prostate difficulties, and he was not diagnosed with it until many years following separation from service.  


Accordingly, as the preponderance of the evidence is against this claim, the benefit of the doubt rule is inapplicable, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for diabetes mellitus, type ii, is granted.

Secondary service connection for renal dysfunction, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, myocardial infarction, coronary artery disease, hypertension, peripheral vascular disease, erectile dysfunction, diabetic gastroparesis, and depression, is granted.

The claim of entitlement to service connection for prostate cancer is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


